Citation Nr: 0515034	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
stress fracture of the left tibia.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Chicago, Illinois.  The Board remanded this issue in 
January 2004 for additional development.  The case now 
returns for appellate review. 

As noted in the Board's January 2004 Remand, the veteran 
raised a claim of entitlement to service connection for 
hypertension in a letter to Congressman Luis Gutierrez and in 
his notice of disagreement.  Such issue has not yet been 
adjudicated by the RO and is again referred for appropriate 
action. 


FINDING OF FACT

Stress fracture of the left tibia is manifested by subjective 
complaints of pain, tenderness to palpation, full and 
painless range of motion of the left knee, slight limitation 
of range of motion of the left ankle, and some fatigability 
of the musculature around the left tibia with excessive 
movement, without evidence of significant weakened movement, 
excessive fatigability, incoordination, pain with repetitive 
use, flare-ups, instability, arthritis, or malunion or 
nonunion of the tibia and fibula. 


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent for stress fracture of the left tibia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5299-5262 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from October 1958 to 
February 1965 in the United States Army.

The July 2002 rating decision on appeal granted service 
connection for stress fracture of the left tibia and assigned 
an initial rating of 10 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5262, effective February 15, 
2001.  Thereafter, the veteran appealed with respect to the 
propriety of the initial rating.

The relevant evidence of record includes VA examination 
reports dated in May 2002 and July 2004.

The May 2002 VA examination reflects that the claims file was 
reviewed.  The examiner noted that the veteran suffered a 
stress fracture of the left tibia while in service.  
Specifically, in May 1959, the veteran had a diagnosis of 
march fracture, which is a stress fracture proximal in mid 
one-third of the left tibia without artery or nerve 
involvement.  In July 1959, a note indicated that the veteran 
was totally asymptomatic; he could run without symptoms and 
was ready to return to duty.  

At the time of the May 2002 VA examination, the veteran 
complained of pain on the medial aspect of the left tibia.  
He stated that when he walked or jogged for a couple of 
minutes, it started to hurt.  He would then rested for about 
10 to 15 minutes and the pain decreased, but did not entirely 
resolve.  If he resumed the activity, he still had pain, 
albeit decreased.  The veteran stated that there was no 
affect with the change in weather.  He had pain everyday in 
that area and it only varied in intensity from day to day.  
The veteran drove an 18-wheeler and it was difficult for him 
to work with some repetitive motion of dorsiflexion, plantar 
flexion or working with the clutch, and the pressure needed 
to exert the foot on the clutch.  He gets significant pain in 
the medial aspect of the left tibia.  The veteran had been 
worked up by an outside doctor and had X-rays from January 
2000.  The examiner noted no fracture or dislocation.  
Additionally, the veteran had an MRI, also from January 2000, 
that revealed no significant abnormality in the knee and no 
evidence of meniscal tear.

Upon physical examination, the veteran limped slightly due to 
pain in the left leg.  There was tenderness to palpation from 
the mid one-third to the proximal one-third, all the way to 
the superior surface of the tibia on the medial aspect.  It 
was extremely tender.  It was also tender across the anterior 
aspect of the tibia.  There was no increased warmth or 
erythema.  There was no tenderness to palpation over the left 
knee.  There was no crepitation or effusion.  There was 
flexion from zero to 140 degrees with no pain.  Extension was 
zero degrees with no pain or limitation.  There was no 
instability of the joint.  Regarding the left ankle, 
dorsiflexion was zero to 10 degrees with no pain or 
limitation.  Plantar flexion was zero to 40 degrees with no 
pain or limitation.  Inversion was zero to 10 degrees with no 
pain or limitation.  There was pain felt in the medial aspect 
of the tibia.  Eversion was zero to 5 degrees with no pain.  
X-rays were normal.

The examiner diagnosed left knee stress fracture diagnosed in 
1959, continued pain in the same area with the same symptoms 
that occurred while walking or running.  Such was relieved to 
some extent by rest, but did not totally resolve.  The pain 
decreased with rest.  The veteran had difficulty driving an 
18-wheeler truck as such required repetitive flexion, 
extension of his left foot, and pressure exerted through his 
left leg.  

The July 2004 VA examination reflects that the veteran worked 
as an 18-wheel truck driver.  The examiner noted the 
veteran's in-service fracture.  The veteran stated that, over 
time, his left lower extremity pain did subside somewhat; 
however, even now, he still had some pain when he stood for 
prolonged periods of time.  The veteran indicated that when 
he walked for more than two to three blocks, he had recurring 
shin pain.  Such could get intense at times and he took 
Ectorin for it.  The veteran stated that such helped 
alleviate some of the pain.  He also indicated that with his 
occupation, the repetitive-type clutching maneuver did 
aggravate his symptoms; however, with normal driving, it did 
not appear to affect his occupational activities.  At the 
present time, the veteran did not use any assistive device 
for ambulation and had not had any surgical intervention for 
his stress fracture.  

The examiner noted that, with the veteran's symptoms, there 
was no significant weakened movement, excessive fatigability, 
incoordination, or pain with repetitive use; however, in 
describing his repetitive clutching, it may be possible that 
with excessive movement, he could have some fatigability of 
his musculature around his left tibia.  There did not appear 
to be any additional impairment in regard to range of motion 
of his left knee or left ankle.  The level of pain appeared 
to be mild to moderate in nature.

Physical examination revealed that the veteran walked with a 
normal appearing gait.  Upon examination of his left tibia, 
the veteran had some areas of tenderness to palpation along 
the distal proximal one-third of the anterior crest.  
Additionally, he had some tenderness to palpation along the 
tibialis anterior muscle belly.  He had good, painless, full 
range of motion of his left knee from zero degrees to 140 
degrees flexion.  There was no instability.  The veteran also 
had normal, full, painless range of motion of his left ankle 
without limitations.  He had dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees without pain.  Eversion was to 
20 degrees and inversion was to 30 degrees without pain.  
There was no limitation due to weakness, fatigability, 
incoordination, or flare-ups.  Ranges of motion during 
passive, active, and repetitive movements were the same.  It 
was noted that there was no effect on his usual occupation 
and he had no incapacitating episodes.

All of the veteran's muscles appeared to be intact and had 
5/5 strength of his quadriceps, hamstring, dorsiflexion, 
plantar flexion, EHL, and FHL of his left lower extremity.  
The veteran was otherwise neurovascularly intact with good 
sensation, superficial and deep nerve.  There appeared to be 
no significant pain with ambulation.  There was some minor 
discomfort with palpation along the anterior crest of the 
tibia and along the tibialis anterior muscle belly.  There 
appeared to be no additional limitation or instability of the 
left knee.  There were no limitations due to pain, weakness, 
or incoordination.  

X-ray examination of the veteran's left lower extremity 
revealed that he had evidence of what appeared to be a healed 
stress fracture at the anterior cortex of his proximal one-
third of his left tibia.  There appeared to be no point 
deformity.  There appeared to be no malunion or nonunion.  
The examiner diagnosed mild post-stress fracture, left lower 
extremity.  

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board observes that the RO sent the veteran a letter in 
June 2001 in connection with his claim of entitlement to 
service connection for a left knee condition.  Following the 
July 2002 rating decision granting service connection for 
stress fracture of the left tibia and assigning an initial 
rating of 10 percent, the veteran submitted a notice of 
disagreement as to the assigned disability evaluation.  In an 
opinion, VA's General Counsel considered the question of 
whether VA must notify a claimant via a VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to his claim for a higher initial rating 
for stress fracture of the left tibia discussed herein 
because documents issued to the veteran, to include the June 
2001 letter as well as a January 2004 letter, provided notice 
sufficient to enable him to prepare and present argument 
directly pertinent to his appeal.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  As indicated previously, the June 2001 
letter advised the veteran that in order to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  Additionally, the letter sent in 
January 2004 informed the veteran only of the evidence 
necessary to establish entitlement to service connection.  
However, pertinent to the veteran's initial rating claim, the 
December 2003 statement of the case provided him with the 
rating criteria pertinent to impairment of the tibia and 
fibula, found at 38 C.F.R. § 4.71a, Diagnostic Code 5262, and 
such statement of the case, as well as the February 2005 
supplemental statement of the case, informed him as to the 
reasons that he did not meet the criteria for the next 
highest rating.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The June 2001 letter informed the 
veteran that VA would make reasonable efforts to obtain 
evidence necessary to support his claim, to include medical 
records, employment records, and records from other Federal 
agencies.  Such letter also indicated that, if the veteran 
completed, signed, and returned VA Form 21-4142, 
Authorization for Release Information to VA, VA would request 
any private medical records for the veteran.  The January 
2004 letter advised the veteran that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA).  He was also 
notified that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state or local governments, private doctors and 
hospitals, and current or former employers.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The June 2001 and January 2004 letters requested 
that the veteran identify any existing medical evidence by 
providing the name and address of the facility where he was 
treated as well as the time frame and the condition for which 
he was treated.  The veteran was further informed that if he 
completed, signed, and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain his private medical records.  The 
letters also indicated that he must provide sufficient 
identifying information about his records and that it was his 
responsibility to ensure that VA receives all requested 
records.  The January 2004 letter specifically requested that 
the veteran send any treatment records pertinent to his 
claim, to specifically include those dated within the last 12 
months and were from Drs. A. and F.  Following the January 
2004 letter, no response was received from the veteran 
regarding any recent treatment or records from Drs. A. and F.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  The January 2004 letter specifically requested that 
the veteran send any treatment records pertinent to his left 
tibia disability and VA has consistently requested the 
veteran provide information regarding his claim.  Therefore, 
it is determined that the veteran is not prejudiced by VA's 
not specifically requesting that he provide any evidence in 
his possession that pertained to his claim.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his initial rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected disability.  

The veteran is service-connected for stress fracture of the 
left tibia, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5262.  (38 C.F.R. § 
4.27 provides that hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  He contends that his left tibia 
disability should be given a higher initial rating because 
the severity of the pain prevents him from going to work as 
an 18-wheel truck driver on a daily basis.  The veteran also 
claims that the pain hinders his ability to walk and stand 
for lengthy periods.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Upon review of the evidence of record, the veteran's service-
connected stress fracture of the left tibia is manifested by 
subjective complaints of pain, tenderness to palpation, full 
and painless range of motion of the left knee, slight 
limitation of range of motion of the left ankle, and some 
fatigability of the musculature around the left tibia with 
excessive movement, without evidence of significant weakened 
movement, excessive fatigability, incoordination, pain with 
repetitive use, flare-ups, instability, arthritis, or 
malunion or nonunion of the tibia and fibula. 

Diagnostic Code 5262 provides for a 10 percent evaluation 
where there is impairment of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assigned where there is impairment of the tibia and fibula 
with moderate knee or ankle disability.  A 30 percent 
evaluation is assigned where there is malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent evaluation is assigned where there is nonunion of the 
tibia and fibula with loose motion, requiring a brace.  

In consideration of the evidence of record, the Board finds 
that the veteran is not entitled to an initial rating in 
excess of 10 percent for service-connected stress fracture of 
the left tibia.  When a disability is evaluated under 
Diagnostic Code 5262, it is necessary to separately consider 
left knee and left ankle disabilities.  

Initially, the Board notes that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  In this case, there is no X-
ray evidence of degenerative joint disease or arthritis of 
the veteran's left knee, leg, or ankle.  Specifically, in May 
2002, X-rays were normal and in July 2004, such X-rays failed 
to reveal arthritis.  As such, Diagnostic Codes 5003 and 5010 
are inapplicable.  

Regarding the evaluation of knee disabilities, Diagnostic 
Code 5257 provides for a 10 percent evaluation where there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation where there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Codes 
5257.

As evidenced at the May 2002 and July 2004 VA examinations, 
there is no instability of the left knee.  Additionally, the 
objective medical evidence of record fails to demonstrate 
subluxation of the veteran's left knee.  Therefore, the 
veteran is not entitled to an initial rating in excess of 10 
percent, or a separate evaluation, under Diagnostic Code 
5257.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Regarding the range of motion of the veteran's left knee, at 
the May 2002 VA examination, the veteran had flexion from 
zero to 140 degrees without pain and extension was zero 
degrees without pain or limitation.  In July 2004, the 
veteran had good, painless, full range of motion of his left 
knee from zero to 140 degrees.  The normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  38 C.F.R. § 4.71, Plate II.  The Board notes that 
in July 2004, the examiner noted that, with the veteran's 
symptoms, there was no significant weakened movement, 
excessive fatigability, incoordination, pain with repetitive 
use, or flare-ups.  Additionally, while the veteran may have 
some fatigability of his musculature around his left tibia as 
a result of excessive movement, there did not appear to be 
any additional impairment in regard to range of motion of his 
left knee.  See DeLuca, supra.  As such, the veteran is not 
entitled to an initial rating in excess of 10 percent, or a 
separate evaluation, under Diagnostic Codes 5260 and 5261.  

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

As the veteran is not entitled to separate ratings under 
Diagnostic Codes 5257, 5260, or 5261, VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, and VAOPGCPREC 9-04 are not applicable.  

Moreover, as the evidence of record fails to demonstrate 
ankylosis, removal or dislocation semilunar cartilage, or 
genu recurvatum, the veteran is not entitled to an initial 
rating in excess of 10 percent, or a separate evaluation, 
under Diagnostic Codes 5256, 5258, 5259, or 5263, 
respectively.  

Regarding ankle disabilities, Diagnostic Code 5271 provides 
for a 10 percent evaluation where there is moderate 
limitation of ankle motion and a 20 percent evaluation where 
there is marked limitation of ankle motion.  

In May 2002, the veteran had dorsiflexion from zero to 10 
degrees with no pain or limitation.  Plantar flexion was zero 
to 40 degrees with no pain or limitation.  In July 2004, the 
veteran had normal, full, painless range of motion of his 
left ankle without limitations.  He had dorsiflexion to 20 
degrees and plantar flexion to 45 degrees without pain.  The 
normal range of ankle motion is from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  The Board observes that in July 
2004, the examiner noted that, with the veteran's symptoms, 
there was no significant weakened movement, excessive 
fatigability, incoordination, pain with repetitive use, or 
flare-ups.  Additionally, while the veteran may have some 
fatigability of his musculature around his left tibia as a 
result of excessive movement, there did not appear to be any 
additional impairment in regard to range of motion of his 
left ankle.  See DeLuca, supra.  As such, the veteran's ankle 
symptomatology more nearly approximates a 10 percent 
evaluation under Diagnostic Code 5271.

The medical evidence does not demonstrate ankylosis of the 
ankle, thus a higher rating under Diagnostic Code 5270 is not 
for consideration.  Also, there is no objective evidence of 
ankylosis of the subastragalar or tarsal joint, malunion of 
oscalcis or astragalus, or astragalectomy so as to consider 
separate ratings under Diagnostic Codes 5272, 5273, or 5274, 
respectively. 

As such, when considering the veteran's left tibia disability 
as a whole under Diagnostic Code 5262, the Board finds that 
the veteran is not entitled to an initial rating in excess of 
10 percent.  As discussed previously, the veteran has only a 
slight knee or ankle disability.  Specifically, he has 
subjective complaints of pain as well as tenderness to 
palpation.  The veteran also demonstrates full range of knee 
motion without pain, but, in May 2002, had a slight decrease 
in ankle range of motion.  Moreover, the examiners noted that 
the veteran had some difficulty with repetitive motion of 
dorsiflexion and plantar flexion when working the clutch of 
his 18-wheel truck.  Specifically, in July 2004, the examiner 
acknowledged that, in describing his repetitive clutching, it 
may be possible that with excessive movement, the veteran 
could have some fatigability of his musculature around his 
left tibia.  Such is indicative of only slight, as opposed to 
moderate, disability of the veteran's left knee or ankle.  
Additionally, X-rays failed to reveal malunion or nonunion of 
the tibia and fibula.  As such, the manifestations of the 
veteran's service-connected stress fracture of the left tibia 
more nearly approximate a 10 percent rating under Diagnostic 
Code 5262.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's left tibia disability.  Specifically, in July 2004, 
the veteran's muscles were intact with 5/5 strength and the 
veteran was neurovascularly intact with good superficial and 
deep nerve sensation.  As such, a review of the record fails 
to reveal any additional functional impairment associated 
with the veteran's left tibia disability to warrant 
consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for his left tibia 
disability.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the veteran's left tibia 
disability or show that such is unusually manifested.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's disability are exactly those 
contemplated by the schedular criteria.  The Board notes the 
veteran's statements that he has difficulty working as an 18-
wheel truck driver due to pain with some repetitive motion of 
dorsiflexion, plantar flexion or working with the clutch, and 
the pressure needed to exert the foot on the clutch; however, 
the current medical evidence of record fails to demonstrate 
any marked interference with his employment and the Board 
observes that such is already contemplated in his initial 10 
percent evaluation.  Moreover, the July 2004 examiner noted 
that the veteran had no difficulty with normal driving and 
there was no effect on his usual occupation.  As such, the 
medical evidence of record shows that any objective 
manifestations of the veteran's left tibia disability are 
exactly those contemplated by the schedular criteria and 
considered in the currently assigned evaluation.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 10 percent for stress fracture 
of the left tibia is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


